Exhibit 10.35

 

FIRST AMENDMENT OF LEASE

 

This First Amendment of Lease (the “First Amendment”) is entered into this 12th
day of November, 2001 (the “Effective Date”), by and between Prentiss Properties
Acquisition Partners, L.P., a Delaware limited partnership (“Landlord”) and
Vignette Corporation, a Delaware corporation (“Tenant”).

 

WITNESSETH

 

WHEREAS, on October 25, 2000, Landlord and Tenant entered into that certain
Lease Agreement (the “Lease”) for leased premises consisting of 108,990 square
feet of Net Rentable Area located on the first, third and lower level of the
building known as Four Barton Skyway and located at 1301 South Mo-Pac
Expressway, Austin, Texas, which by this reference the Lease is incorporated
herein for all purposes;

 

WHEREAS, the parties desire to amend the Lease;

 

NOW, THEREFORE, for and in consideration of the mutual terms and conditions
expressed herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Section 3.06 of the Lease is hereby deleted.

 

2. The address of the Building as set forth on the cover page of the Lease and
in Section 1.01(B) of the Lease is hereby changed to 1301 South Mo-Pac
Expressway, Austin, Texas.

 

3. This First Amendment shall be governed in all respects by the laws of the
State of Texas.

 

4. The Lease, as hereby amended, is hereby ratified and confirmed and shall
continue in full force and effect.

 

5. All capitalized terms not otherwise defined herein shall have the meanings
ascribed to said terms in the Lease.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date first set forth above.

 

LANDLORD:

 

Prentiss Properties Acquisition Partners, L.P.,

a Delaware limited partnership

By:

 

Prentiss Properties I, Inc., a Delaware

corporation, general partner

   

By:

 

/s/ William J. Reister

   

Name:

 

William J. Reister

   

Title:

 

Vice President

   

By:

 

/s/ L. Kevan Dilbeck

   

Name:

 

L. Kevan Dilbeck

   

Title:

 

Senior Vice President

 

TENANT:

 

Vignette Corporation,

a Delaware corporation

By:

 

/s/ John H. Degnan III

Name:

 

John H. Degnan III

Title:

 

Director - Facilities &

Global Real Estate Services

 

APPROVED AS TO LEGAL FORM by counsel to

Tenant:

Fisher Sweetbaum & Levin, P.C.

By

 

/s/ Illegible

Date

 

10/31/01

 

2